Exhibit 10.24

 

LOGO [g88762610_24.jpg]

FAMOUS DAVE’S OF AMERICA, INC.

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Agreement”) is made and entered into as of
January 15, 2015, between Famous Dave’s of America, Inc., a Minnesota
corporation (the “Company”), and Edward H. Rensi (“Executive”).

Background

A. Executive is commencing service or is currently serving as an executive
officer of the Company and the Company desires to award Executive for his or her
services to the Company;

B. The Company has adopted the Famous Dave’s of America, Inc. Amended and
Restated 2005 Stock Incentive Plan (the “Plan”) under which shares of common
stock of the Company have been reserved for issuance; and

C. Executive and the Company desire to enter into this Agreement for the
granting of stock options.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. Incorporation by Reference. The terms and conditions of the Plan, a copy of
which has been delivered to Executive, are hereby incorporated herein and made a
part hereof by reference as if set forth in full. In the event of any conflict
or inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall govern and control.

2. Grant of Option; Purchase Price. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants from the Plan to Executive the
right and option, hereinafter called the “Option”, to purchase all or any part
of an aggregate of Seventy-five Thousand (75,000) shares of common stock, $0.01
par value per share, of the Company (the “Shares”) at the purchase prices per
Share set forth below:

 

No. of Shares

  

Purchase Price

Per Share

25,000

   $28.75

25,000

   $30.00

25,000

   $35.00



--------------------------------------------------------------------------------

Each such price is intended to be at least 100% of the fair market value of the
Company’s common stock on the grant date (determined in accordance with the
Company’s procedures for calculating such fair market value).

3. Exercise and Vesting of Option. The Option shall be exercisable only to the
extent that all, or any portion thereof, has vested in Executive. Except as
provided in paragraph 4, the Option shall vest in Executive become exercisable
in three equal annual installments of Twenty-five Thousand (25,000) Shares each,
on the first three (3) anniversaries of the date hereof (each a “Vesting Date”),
as set below:

 

No. of Shares To Be

Vested

  

Vesting Date

25,000

   January 15, 2016

25,000

   January 15, 2017

25,000

   January 15, 2018

4. Termination of Relationship with the Company. In the event that Executive
shall cease to be employed by the Company (for any reason or no reason, and
regardless of whether ceasing to be an employee is voluntary or involuntary on
the part of Executive) prior to the Vesting Date, that part of the Option
scheduled to vest on the Vesting Date shall not vest and all of Executive’s
rights to and under such non-vested parts of the Option shall terminate.

5. Term of Option. Except as otherwise provided in this Agreement, the Option
shall be exercisable for five (5) years from the date of this Agreement;
provided, however, that in the event Executive ceases to be employed by the
Company (for any reason or no reason, and regardless of whether ceasing to be an
employee is voluntary or involuntary on the part of Executive), Executive or
his/her legal representative shall have ninety (90) days from the date of such
termination, or, if earlier, upon the expiration date of the Option as set forth
above, to exercise any part of the Option. Upon the expiration of such ninety
(90) day period, or, if earlier, upon the expiration date of the Option as set
forth above, the Option shall terminate and become null and void.

6. Rights of Option Holder. Executive, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option (or, if applicable, Shares have been recorded as book entries in the
corporate records of the Company). Nothing contained in this Agreement shall be
deemed to grant Executive any right to continue to continue as a member of the
Board or in the employ of the Company for any period of time or any right to
continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Executive, Executive’s beneficiaries or any
other person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.

7. Transferability. The Option shall not be transferable except to the extent
permitted by the Plan.

 

2



--------------------------------------------------------------------------------

8. Securities Law Matters. Executive acknowledges that the Shares to be received
by him or her upon exercise of the Option may have not been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”). If such Shares have not been so registered, Executive
acknowledges and understands that the Company is under no obligation to
register, under the Securities Acts, the Shares received by him or her or to
assist him or her in complying with any exemption from such registration if he
or she should at a later date wish to dispose of the Shares. Executive
acknowledges that if not then registered under the Securities Acts, the Shares
shall bear a legend restricting the transferability thereof, such legend to be
substantially in the following form:

“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”

9. Executive Representations. Executive hereby represents and warrants that
Executive has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Executive is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Executive understands that
he or she will be solely responsible for any tax liability that may result to
him or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.

10. Notices. All notices and other communications provided in this Agreement
will be in writing and will be deemed to have been duly given when received by
the party to whom it is directed at the following addresses:

 

If to the Company:

  If to Executive:  

Famous Dave’s of America, Inc.

  Edward H. Rensi  

12701 Whitewater Drive, Suite 200

  6805 Hobson Valley Road  

Minnetonka, MN 55343

  Suite 106  

Attn: Chief Financial Officer

  Woodridge, IL 60517  

 

3



--------------------------------------------------------------------------------

11. General.

(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this Option Agreement.

(b) This Agreement may be amended only by a written agreement executed by the
Company and Executive.

(c) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to matters covered herein and shall not be modified
except in accordance with paragraph 11(b) of this Agreement.

(d) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

(e) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

(g) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EXECUTIVE:

/s/ Edward H. Rensi

Name: Edward H. Rensi FAMOUS DAVE’S OF AMERICA, INC. By:   /s/ Richard A.
Pawlowski   Richard A. Pawlowski   Chief Financial Officer

 

4